UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7708


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

DESMON TERRILL BARNHILL, a/k/a T.B., a/k/a Terry,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:10-cr-00075-D-1; 7:14-cv-00024-D)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Desmon Terrill Barnhill, Appellant Pro Se. Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Stephen Aubrey West,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Desmon Terrill Barnhill seeks to appeal the district

court’s orders dismissing his 28 U.S.C. § 2255 (2012) motion and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend

judgment.          The     orders   are     not     appealable       unless     a   circuit

justice       or    judge     issues      a       certificate        of     appealability.

28 U.S.C.          § 2253(c)(1)(B)          (2012).             A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find      that     the    district        court’s     assessment          of    the

constitutional claims is debatable or wrong.                         Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim    of     the    denial     of    a     constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Barnhill has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with    oral    argument        because   the     facts     and      legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3